Cagegel2-05-BN 494d SRS Popunaners 5 Filed M8HG/L9 1h apadeot Sf 2

CT Juris No, 303368

Lawrence M. Herrmann

Attorney at Law CT ADDRESS:
Admitted: 37-51 76 Street
Connecticut Jackson Heights, New York 11372 1116 Wallingford Road
New York Tel. (718) 779-6630 Cheshire, CT 06410

- Cell (646) 295-8852
Fax (718) 565-7278

U.S. District Courts:
SDNY

EDNY

NDNY

WDNY

District of Columbia
District of Colorado
U.S, Court of Appeals
and Cir, and 3rd Cir.

Honorable Nelson S. Roman
United States District Judge
Southern District of New York
U.S. Courthouse

300 Quarropas Street

White Plains, New York 10601

Re: U.S. v. Nachman Helbrans
Ind, 19CR497 (NSR) —© |

 

Dear Judge Roman:

Ley

I hereby request permission to withdraw my previously filed Notice of Appearance as
Retained Counsel-for defendant. J apologize for any confusion caused. After initially meeting

August 7, 2019

 
  
  
 

The: application is granted,

rol . .
ra eG en e d.-
— Yep”
: : ae eri
a Z

 

?

Nelson 8. Roman, U.S.D.J.
- Dated: 2215 -
_ Whilte Plains, New York 10604.*.

with defendant on July 11, 2019 and being advised I was retained as Counsel by his backers,
defendant on the morning of July 12, prior to court proceedings, advised me he preferred to
proceed pro se with me as his “legal advisor”, I so informed the Magistrate Judge and Your
Honor. po

I have since been advised by assigned CJA Counsel Bruce D. Koffsky via letter, copy.
enclosed, that my Services are no longer required. I gladly seek to withdraw my Notice as (|
Retained Counsel: -

 

_ Re pectfully, :

| . Lawrence M. Herrmann
aes : .

wae OY Se

  
   
  
  
 

yy We,
fw Bo a <

eae ES A
DOP ba Fa

Bruce Koffsky, Esq.
a Via ECF and fax
ann a
fs
ead

by oh fa
a
8

ee

ix. af i
fl i

     

‘

 
Case del 9-po-0RABANSRs DOB URES oGilqe 0108/4818 AGA GMb Dt 2

LAW OFFICES OF

Korrsky & FEvsen, LLG
(130 BEDFORD STREET

BRUCE D0. KOFFSKY STAMFORD, CONNECTICUT 06805
. 777 WESTCHESTER AVENUE
AUDREY A. FELSEN (203) 327-1600 SUITE rol A
FACSIMILE (20.3) 327-7860 WHITE PLAINS, NY 10604
NATASHA STREITZ www. kalfelyfaleen.corn : (200) @37-a3e2

GERTIFIEO PARALEGAL

August 6, 2019
VIA FACSIMILE: (719) 565-7278

Lawrence M. Herrmann, Esq.
47-51 76 Street, Second Floor
Jackson Heights, NY 11372

“Re: United States v. Nachman Helbriang -
Case No.: 7:19CR497 (NSBR)

Dear Attorney Herrmann:

‘It is ray understanding that you filed your appearance in the matter of United States v.
Nachman Hefbrans but then atiempted to withdraw that appearance. This correspondence is to
inform you that Mr, Helbrans does not wish to utilize your services but would instead have me
continue to represent him as CJA counsel. As such would you file a withdrawal of appearance at

your convenience.

If you have any questions, please Jo not hesitate to contact me at the aboverliated
number, oo

 

BDK/is

 

 

 
